IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






No. PD-1370-07


RASHIK ALI TAYLOR, Appellant

v.


THE STATE OF TEXAS





On Discretionary Review of Case 01-05-001183-CR of the
First Court of Appeals,

Harris County




 Womack, J., filed a concurring opinion, in which Keller, P.J., and Keasler and
Hervey, JJ., joined.


	The opinion of the Court has it exactly backward when it says (ante at 33-34) that it is
natural to presume that patients who are being treated for a physical illness or injury will
understand that veracity will serve their best interest, but that patients who are being treated for a
mental illness or injury will not.
	Let us imagine that two patients are at a clinic. Each is a thirteen-year-old girl. One has
been stabbed in the abdomen. The other has the physical signs of frequent vaginal intercourse.
Which one has an interest in telling the truth about the identity of the perpetrator? In which case
does the course of treatment depend on knowing the identity of the perpetrator? In fact, in which
case does the patient even have to be conscious and talking in order to be treated properly?
	The Court's analysis is not well founded.

Filed October 29, 2008.
Publish.